875 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CITY DISPOSAL SYSTEMS, INC., Respondent.
No. 89-5121.
United States Court of Appeals, Sixth Circuit.
April 18, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.


1
The National Labor Relations Board, having on February 6, 1989, applied to this Court for enforcement of its order issued on July 29, 1988, against the Respondent, City Disposal Systems, Inc., its officers, agents, successors, and assigns, and on March 15, 1989, having forwarded to this Court a certified list constituting the full transcript of the entire record of the proceedings had before the Board in this matter and known upon its records as 7-CA-16792, and the Respondent and the Board having advised this Court of their desire to dispose of this matter by entry of a judgment enforcing the Board's order,


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the said order of the Board be and the same is hereby enforced;  and that the Respondent, City Disposal Systems, Inc., its officers, agents, successors, and assigns, abide by and perform the directions of the Board in said order contained.


3
Mandate shall issue forthwith.